Citation Nr: 0518168	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for post-traumatic stress disorder (PTSD) prior to 
July 24, 2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran had honorable active service from January 1971 to 
October 1973.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that granted service connection 
for posttraumatic stress disorder (PTSD) and assigned a 30 
percent rating effective from March 12, 1999.  In a July 2001 
RO rating decision that the RO assigned a 100 percent 
evaluation for PTSD effective from July 24, 2000.  A February 
2004 Board decision remanded this claim for further 
development, and it now returns again to the Board.

While this case was pending at the Board a report of a March 
2005 VA medical examination was received by the Board.  This 
report pertains to claims not in appellate status and is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, in February 2004, this case was 
remanded for further development.  Specifically, this case 
was remanded because the issue of entitlement to an effective 
date prior to March 12, 1999 for the grant of service 
connection for PTSD, was considered to be intertwined with 
the current issue in appellate status, entitlement to an 
initial disability evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD) prior to July 24, 2000.  
As such, the RO was requested to be adjudicated by the RO 
before the resolution of the issue in appellate status.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

However, a thorough review of the veteran's claims file fails 
to show that this additional requested development was 
undertaken.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, the Board has no 
option but to remand this case again, to request compliance 
with its previous remand directives.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must adjudicate the issue of 
entitlement to an earlier an effective 
date prior to March 12, 1999 for the 
grant of service connection for PTSD.  If 
the benefit sought is not granted, the 
veteran should be notified of that denial 
and of his appellate rights.  The RO is 
informed that this issue is not before 
the Board until timely perfected.

2.  Following any additional actions 
deemed appropriate by the RO, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




